
	

114 HR 267 IH: Respect for Peace Corps Volunteers Act
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 267
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Sires introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the Peace Corps Act to allow former volunteers to use the seal, emblem, or name of Peace
			 Corps on death announcements and grave stones.
	
	
 1.Short titleThis Act may be cited as the Respect for Peace Corps Volunteers Act. 2.Use of official seal, emblem, and name of the Peace CorpsSubsection (b) of section 19 of the Peace Corps Act (22 U.S.C. 2518) is amended—
 (1)in paragraph (1), by inserting before the period at the end the following: , except that the official seal or emblem and the name Peace Corps may be used on any death announcement, gravestone, plaque, or other grave marker of any person who served as a volunteer or applicant for enrollment as a volunteer under such rules as may be prescribed by the Director; and
 (2)in paragraph (2), in the first sentence, by inserting or in accordance with the exception specified in paragraph (1), before shall be fined.  